Title: From Alexander Hamilton to Tench Coxe, [3 June 1793]
From: Hamilton, Alexander
To: Coxe, Tench


[Philadelphia, June 3, 1793]
D Sir
I send you a check for 700 Dollars another for 200. To day I am to pay off the note for 1500 which you endorsed for me & I do not know exactly how I stand in Bank. I believe however there will be enough left to pay both checks—tomorrow the proceeds of the enclosed which I request you to endorse & send in for discount will give you the remainder & leave a sum at my disposal for another purpose.
Yrs.
A Hamilton
